Citation Nr: 1711732	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial compensable evaluation for service-connected residuals of a fractured right mid-clavicle (broken collar bone) prior to June 17, 2015.

2.  Entitlement to an initial rating higher than 10 percent for service-connected right shoulder superior labral anterior-posterior lesion [previously characterized as residuals of a fractured right mid-clavicle (broken collar bone)] on and after June 17, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1967 to November 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The August 2010 rating decision also denied service connection for major depressive disorder, and the Veteran timely appealed.  In a July 2015 rating decision, the RO granted entitlement to service connection for major depressive disorder.  The Veteran has not expressed disagreement with the effective date or evaluation assigned.  Thus, that decision represents a full grant as to that benefit sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This matter was previously remanded by the Board in December 2014, and has since been returned to the Board for further appellate review.  Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, remand is required to secure an adequate VA examination that includes all findings necessary to rate adequately the disability.  In examining joint disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).

Pursuant to the Board's December 2014 remand directives, the Veteran underwent another VA examination in June 2015 to determine whether his right mid-clavicle fracture residuals resulted in impairment of a contiguous joint.  The examiner tested the Veteran's right shoulder initial range of motion and range of motion on repetitive use.  The Veteran had abnormal initial range of motion findings for flexion and extension, which were limited to 120 and 100 degrees respectively.  Pain was noted on examination, but the examiner indicated that it did not cause functional loss.  The examiner opined that the Veteran's right shoulder disorder was unrelated to his mid-clavicle fracture.  The examiner further indicated that there was no indication that the right mid-clavicle fracture residuals would impair the function of any joint contiguous to the right clavicle.  

Nevertheless, in the July 2015 rating decision the RO recharacterized the Veteran's service-connected right upper extremity disability as a right shoulder superior labral anterior-posterior lesion [previously rated as residuals of a fractured right mid-clavicle (broken collar bone)], and assigned a 10 percent disability rating.  As a result, the Veteran's service-connected residuals of a fractured right mid-clavicle (broken collar bone) was rated as noncompensable prior to June 17, 2015 under 38 C.F.R. § 4.71a, Diagnostic Code 5203; and then recharacterized as right shoulder superior labral anterior-posterior lesion and rated as 10 percent disabling on and after June 17, 2015 under DC 5201-5019.  Under DC 5201, evaluations are assigned based on limitation of motion.  The June 2015 VA examiner did not include all range of motion findings required under 38 C.F.R. § 4.59.  See Correia, 28 Vet. App. 158.  As the Veteran's right mid-clavicle fracture residuals are now rated under a diagnostic code based on limitation of motion, remand is required to secure an adequate VA examination that includes all necessary range of motion findings.  

Lastly, on remand efforts should be made to identify and obtain any outstanding and relevant VA or private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right shoulder superior labral anterior-posterior lesion [previously characterized as residuals of a fractured right mid clavicle (broken collar bone)].  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then, readjudicate the claims of entitlement to an initial compensable evaluation for the service-connected residuals of a fractured right mid-clavicle (broken collar bone) and entitlement to a rating higher than 10 percent for the service-connected right shoulder superior labral anterior-posterior lesion on and after June 17, 2015.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  







(CONTINUED ON NEXT PAGE)

Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

